DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-27 and 29-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalithambika et al. (U.S. Patent 8,411,468, hereafter Lalithambika).
Claim 17:  Lalithambika teaches a method of switching an electronic component on or off under the control of a pulse-width-modulation signal, the electronic component beingconfigured to output an output signal controlled by way of a control signal, themethod comprising: 
initiating the switching on or off within a pulse-width-modulation clock period at a level-change instant by a change in the pulse-width-modulation signal at which the 
calculating at least one amplitude magnitude of an oscillation of the output signal during each clock period of the pulse-width-modulation signal (via Figure 15); 
predefining at least one first control value and one second control value of the control signal (Ibase values of Figure 20); 
adjusting the control signal to the first control value within each pulse-width-modulation clock period between the level-change instant and a first switchover instant (highest value of Ibase) and adjusting the control signal to the second control value between the first switchover instant and a second switchover instant (middle Ibase value) and adjusting the control signal to a third control value from the second switchover instant until a gate voltage end value of a gate voltage is reached at a control connection of the electronic component (lowest value of Ibase until On/Off Control switches Off); and 
determining each of the first and second switchover instants of a pulse-width-modulation clock period on a basis of an amplitude magnitude associated with the pulse-width-modulation clock period (via Figure 15) and calculated during a preceding pulse-width-modulation clock period (column 12 lines 12-18, 58-67 and column 13 lines 1-6), to thereby limit oscillation amplitudes of an oscillation of the output signal (column 12 lines 3-4). 

Claim 18:  Lalithambika further teaches calculating as the amplitude magnitude a maximum amplitude value of oscillation amplitudes, which are detected within a time 

Claim 19:  Lalithambika further teaches calculating as the amplitude magnitude an integral value of absolute values, which are detected within a time window, of oscillation signals of the oscillation of the output signal (via peak detector 1202; Figure 15). 

Claim 20:  Lalithambika further teaches determining the first switchover instant of a pulse-width-modulation clock period on a basis of an amplitude magnitude of the oscillation of the output signal in a first time window (Force-on period; Figure 20),
wherein the first time window extends from the level-change instant to the second switchover instant of a preceding pulse-width-modulation clock period (column 12 lines 58-67). 

Claim 21:  Lalithambika further teaches determining the second switchover instant of a pulse-width-modulation clock period on a basis of an amplitude magnitude of the oscillation of the output signal in a second time window, wherein the second time window extends from the second switchover instant of a preceding pulse-width-modulation clock period to a subsequent level change of the pulse-width-modulation signal (width of the base current pulse varied by the modulator; Figure 20). 


wherein the second time window extends from the second switchover instant of the preceding pulse-width-modulation clock period until the gate-voltage end value of the gate voltage at the control connection of the electronic component is reached (width of the base current pulse varied by the modulator; Figure 20). 

Claim 23:  Lalithambika further teaches predefining an amplitude limit and a first limit value (via Error Amplifier 1204; Figure 15), and 
shifting the first switchover instant of a pulse-width-modulation clock period with respect to a preceding pulse-width-modulation clock period in a direction of a pulse-width-modulation clock period end if the amplitude magnitude associated with the first switchover instant is smaller than the amplitude limit; and 
shifting the first switchover instant in a direction of the pulse-width-modulation clock period start if the amplitude magnitude associated with the first switchover instant is greater than the amplitude limit, and the first limit value is not undershot by shifting the first switchover instant (column 26 lines 50-65). 

Claim 24:  Lalithambika further teaches predefining an amplitude limit and a second limit value, and 
shifting the second switchover instant of a pulse-width-modulation clock period with respect to a preceding pulse-width-modulation clock period in a direction of a 
shifting the second switchover instant in a direction of the pulse-width-modulation clock period end if the amplitude magnitude associated with the second switchover instant is greater than the amplitude limit, and the second limit value is not exceeded by shifting the second switchover instant (column 19 lines 23-56). 

Claim 25:  Lalithambika further teaches using the control signal to control a gate current or a rate of change of the gate voltage of a control connection of the electronic component (Figure 20). 

Claim 26:  Lalithambika further teaches that the control device comprises: 
at least one oscillation detector configured for calculating an amplitude magnitude associated with a pulse-width modulation clock period (1202; column 19 lines 23-25; Figures 15 and 20); 
a control unit configured for determining the switchover instants and generating the control signal (1204), said control unit configured for determining the switchover instants on a basis of the amplitude magnitude associated with the pulse-width-modulation clock period (via Figure 15) and calculated during a preceding pulse-width-modulation clock period (column 12 lines 12-18, 58-67 and column 13 lines 1-6), to thereby limit oscillation amplitudes of an oscillation of the output signal (column 12 lines 3-4); and 


Claim 27:  Lalithambika further teaches a first closed-loop control circuit configured for controlling the first switchover instant and the control signal on a basis of an amplitude magnitude (Figure 15); 
said first closed-loop control circuit including said at least one oscillation detector for calculating the amplitude magnitude (1202), a first closed-loop controller for forming a first correction value, which is a measure for a deviation of the amplitude magnitude from an amplitude limit (1204), and a first output unit configured to determine the first switchover instant of each pulse-width-modulation clock period on the basis of the first correction value and having an output changing at the first switchover instant to generate the control signal (610). 

Claim 29:  Lalithambika further teaches a second closed-loop control circuit configured for controlling the second switchover instant and the control signal on a basis of an amplitude magnitude (Figure 15); 
said second closed-loop control circuit including said at least one oscillation detector for calculating the amplitude magnitude (1202), a second closed-loop controller for forming a second correction value, which is a measure for a deviation of the amplitude magnitude from an amplitude limit (1204), and a second output unit configured to determine the second switchover instant of each pulse-width-modulation 

Claim 30:  Lalithambika further teaches wherein said at least one oscillation detector is one of a plurality of oscillation detectors each comprising an amplitude detector and an evaluation member, wherein said amplitude detector is configured to detect oscillation amplitudes of an oscillation of the output signal and said evaluation member is configured as a sample-and-hold member for calculating a maximum amplitude or as an integrator for integration of the oscillation amplitudes detected by said amplitude detector (1202; Figure 15). 

Claim 31:  Lalithambika further teaches a filter connected upstream of said amplitude detector and configured for extracting an oscillation signal from the output signal (212; Figure 15). 

Claim 32:  Lalithambika further teaches reducing electrical oscillations in a resonant electric circuit with an electronic component designed to output an output signal which can be controlled by way of a control signal (via Figures 12 and 15). 

Claim 33:  Lalithambika further teaches that the circuit is implemented for reducing electrical oscillations in a resonant electric circuit with an electronic component designed to output an output signal which can be controlled by way of a control signal (via Figures 12 and 15). 

Claim 34:  Lalithambika teaches a method for repeatedly switching an electronic component on and off, wherein the electronic component is configured to output an output signal under control of a control signal, the method comprises: 
switching the electronic component on or off in each case once in successive time intervals (Figures 12, 15 and 20); 
calculating at least one amplitude magnitude of an oscillation of the output signal during each time interval (via Figures 15 and 20); 
predefining at least one first control value and one second control value of the control signal (via Figure 15); 
adjusting the control signal to the first control value within each time interval between a switching instant at which the pulse-width-modulation signal changes from a lower level to an upper level (On/Off Control set to On; Figure 20) and a first switchover instant (highest value of Ibase) and adjusting the control signal to the second control value between the first switchover instant and a second switchover instant (middle value of Ibase) and adjusting the control signal to a third control value from the second switchover instant until a gate voltage end value of a gate voltage is reached at a control connection of the electronic component (low value of Ibase to Off); and 
determining each switchover instant of a given time interval on a basis of an amplitude magnitude that is associated with the given time interval and is calculated during a preceding time interval (column 12 lines 58-67), to limit oscillation amplitudes of an oscillation of the output signal (column 12 lines 3-4).

Allowable Subject Matter
Claim 35 is allowed.

Response to Arguments
Applicant's arguments filed August 20, 2020 have been fully considered but they are not persuasive.  
With respect to claim 17, Applicant asserts that Figure 8 of Lalithambika does not specifically relate to the leaky peak detector circuit of Figure 15, and even if it does relate, does not meet the first switchover instant claim limitations. Examiner respectfully disagrees. Lalithambika teaches determining each of the first and second switchover instants of a pulse-width-modulation clock period on a basis of an amplitude magnitude associated with the pulse-width-modulation clock period (via Figure 15) and calculated during a preceding pulse-width-modulation clock period (column 12 lines 12-18, 58-67 and column 13 lines 1-6), to thereby limit oscillation amplitudes of an oscillation of the output signal (column 12 lines 3-4). Lalithambika further teaches that combinations of techniques provide a wider range of control and to reduce the problems associated with inductive loads (column 20 lines 23-28).
Applicant further asserts that Lalithambika does not teach that the first switchover instant is determined based on a parameter from a previous cycle. Examiner respectfully disagrees. Lalithambika teaches a first switchover instant (highest value of Ibase in Figure 20), where determining each of the first and second switchover instants of a pulse-width-modulation clock period on a basis of an amplitude magnitude associated with the pulse-width-modulation clock period (via Figure 15) and calculated 
Applicant further asserts that the first switchover instant is always fixed and only the second switchover instant is varied by the modulator. Examiner respectfully disagrees. Lalithambika teaches a variable charge is sent to the base by varying the time for which a fixed base current is applied (column 19 lines 28-30). In Figure 20, a first Ibase value is applied for a first time, and a second Ibase value is applied for a second time, where the width of the base current pulse is varied by the modulator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.J.O/Examiner, Art Unit 2849           
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842